                 Case 2:20-cr-00154-WSS Document 7 Filed 07/16/20 Page 1 of 1



                                        IN THE UNITED STATES DISTRICT COURT
                                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                                v.                              Criminal No. 20-154

 KURT COFANO

                 APPLICATION AND ORDER FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM


        The undersigned Assistant United States Attorney hereby applies to the Court for the issuance of a writ of
habeas corpus ad prosequendum, and avers:

            1.       Name of Detainee: Kurt Cofano, Year of Birth: 1987, Male, Caucasian.

            2.       Detained by: Allegheny County Jail, 950 Second Avenue, Pittsburgh, PA 15219.

        3.       Detainee is charged in this district by Indictment, charging detainee with violating Title 26, United
States Code, Sections 5861(d) & 5861(f) and Title 18, United States Code, Sections 922(g)(3).

         4.       Detainee is presently confined in the Allegheny County Jail, Pittsburgh, Pennsylvania, awaiting a
disposition of state charges.

         5.      The above case is set for a hearing at Pittsburgh, PA on August 13, 2020, at11:30 p.m., and it shall
therefore be necessary for detainee to appear via video teleconference at that time.

            6.       The Warden of the Allegheny County Jail, Pittsburgh, PA has no objection to the granting of this
petition.



                                                            /s/Cindy K. Chung
                                                            CINDY K. CHUNG
                                                            Assistant U.S. Attorney
                                                            PA ID No. 317227


                                                        ORDER

The above Application is granted and the above-named custodian, as well as the United States Marshal for this district,
are hereby ORDERED to produce the named detainee on the date and at the time recited above, and, when detainee
shall no longer be needed before the Court, detainee shall be returned to the above-named custodian.




DATE                                                     UNITED STATES MAGISTRATE JUDGE

cc:         United States Attorney
